Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 03/16/2020.
Priority
This application, Pub. No. US 2020/0217858 A1, published 07/09/2020, filed 03/16/2020 as division of application No. 15/301,107, Pub. No. US 2017/0023593 A1, now abandoned, filed 09/30/2016 as a National Stage of International Patent Application No. PCT/EP2015/05718, filed 04/01/2015, Pub. No. WO2015/150436 A1, which claims foreign priority to EP14163378.4, filed 04/03/2014.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 are subject to restriction/election requirement set forth below.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, Claims 1-6, drawn to a method or immunobiological assay for detecting and/or quantifying melatonin in a sample, the method comprising incubating a sample with a predefined amount of a compound comprising a derivative of melatonin, wherein the derivative is coupled to a carrier, said carrier is further coupled to a particle, or is coating a surface and binding of the melatonin and/or the compound comprising said melatonin derivative with a melatonin binding molecule, wherein said melatonin binding molecule is immobilized on a surface, classified, for example, in G01N 33/74.
II.	Group II, Claims 7 and 14, drawn to a kit comprising a derivative of melatonin and a melatonin specific antibody, classified, for example, in C07D 209/16.
III.	Group III, Claims 8-13, drawn to a method or immunobiological assay for detecting and/or quantifying melatonin in a sample, the method comprising providing a compound comprising a derivative of melatonin, wherein the derivative of melatonin is or comprises 3-(2-ethylamidoglutaric acid)-5-methoxyindole (GUS); incubating a sample on said surface with a predefined amount of a melatonin binding molecule allowing for the binding of the melatonin binding molecule to melatonin and/or the immobilized or immobilizable compound comprising said melatonin derivative, classified, for example, in G01N 33/532.
IV.	Group III, Claims 15-20, drawn to a method or immunobiological assay for detecting and/or quantifying melatonin in a sample, comprising providing a compound comprising a derivative of melatonin in an immobilized form on a surface, or in an immobilizable form, and incubating a sample on said surface with a predefined amount of a melatonin binding molecule, classified, for example, in G01N 33/535.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I, III and IV are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the methods of Group I require both a derivative of melatonin and a melatonin binding molecule to be bound to a surface, whereas the methods of Group III require incubating a sample on a surface, and the methods of Group V require a derivative of melatonin in an immobilized form on a surface.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups I, III, IV and Group II are related as product and process of using the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the product as claimed can be used in a materially different process of using that product, such as, for example, in the methods of Groups I, III and IV.

According to MPEP § 808.02, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Election of Species
Claims 1-20 are generic to the following disclosed patentably distinct species.  
If Group I or Group III or Group IV is elected, the species election for each of (a)-(f) is required; and if Group II is elected, the species election for (a) is required; which elected species altogether shall read on a single specific embodiment of the claimed method or kit:
(a)	a derivative of melatonin of the identified chemical structure;
(b)	a carrier;
(c)	a particle or a surface of the identified material/shape; 
(d)	a label;
(e)	a melatonin binding agent; and 
(f)	a sample.

Each of (a) to (f) encompasses a plurality of distinct species, and Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a grouping of patentably indistinct species for each of (a)-(f) reading altogether on a single specific embodiment of the claimed method or kit for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
The species of each of (a)-(f) are independent or distinct because as disclosed the different species of each of (a)-(f) have mutually exclusive characteristics for each identified species.  In addition, the species of each of (a)-(f) are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of each of (a)-(f), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There is an examination and search burden for the patentably distinct species of each of (a)-(f) due to their mutually exclusive structural and/or physico-chemical characteristics.  The species of each of (a)-(f) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species for each of (a)-(f) or a grouping of patentably indistinct species for each of (a)-(f) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641